Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 and 13-20 are pending for examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
Priority
The instant application claims priority to US Provisional Patent Application 62/553,711, filed September 1, 2017.
Claim Rejections - 35 USC § 112
The rejection of claims 12-20 under 35 U.S.C. 112(b), as set forth in the prior Office Action has been withdrawn.  A new ground of rejection under 35 U.S.C. 112(b) is set forth below.
The rejection of claims 1-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment to the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bushman (US20170258901A1) and Hombach et al. (Gene Therapy (2009) 16, 1088–1096) in view of Gomelsky et al. and Tan et al. (Previously Cited).
Applicant’s arguments filed 09/23/2020 with respect to claim 1-11 and 13-20 have been considered but are not persuasive.
Applicants argued that the Hombach reference fails to remedy the deficiencies of Bushman.  Specifically, Applicants argued that Hombach is entirely silent regarding optogenetics.   Moreover, Applicants argued that the combination of the cited references, Bushman, Hombach, Gomelsky and Tan was inappropriate because the "proposed combination or modification cannot change the principle of operation of a reference." 
Contrary to Applicant's assertions regarding the principle operation of the cited references, although Bushman et al. uses a different means for localization of Tregs for suppression or allograft rejection, it is clear that the intended purpose of the use of the hydrogel in this reference is for the expressed purpose of "localization" of immune-suppression at the site of the allograft tissue.  Despite the different means of localized immunosuppression described in the references, the overall intent of each reference is to provide some means for localized immunosuppression.  
Applicants are reminded that the per MPEP 2145, "If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case...However, arguments of counsel cannot take the place of factually supported objective evidence."
Additionally, on 01/13/2021 Applicants provided a Declaration under 37 CFR 1.132 by both inventors of the instant application, Dr. Bushman and Gomelsky to traverse the rejection of record.
Both Dr. Bushman and Gomelsky agreed that although Bushman et al. reference provided localized delivery of immunosuppressive agents via a hydrogel carrier, the reference fails to disclose optogenetically controlled cells.  Moreover, both Declarants agreed that “the Bushman 
It is agreed that localized immunosuppression provided by means of a continuous release from a hydrogel carrier is distinct from a localized regulation of T-regs by means of an optogenetic system.  However, the use of a hydrogel carrier for implantation of t-regs to provide immunosuppression of allograft in combination with the optogenetically modification of the Tregs provides for an additional level of control of the cellular microenvironment of an allograft.  As previously stated, Hombach et al. teach that Tregs cells can be genetically modified to “execute their effector functions in an antigen-specific manner and preserve their repressive capacities in vivo.” With the addition of the optogenetic system of Gomelsky et al. (2015), not only can the Tregs be modified to execute their repressive activities in an antigen specific manner, the Tregs can be modified in a very precise and localized manner using optogenetics.
In addition to the facts provided above, the examiner notes that the Declarants are the inventor of the instant application.  Therefore, the Declarants possess an interest in the outcome of the instant application.  
In assessing the weight to be given expert testimony, the examiner may properly consider, among other things, the nature of the fact sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.  See Ex parte Simpson, 61 USPQ2d 1009 (BPAI 2001), Cf. Redac Int’l. Ltd. v. Lotus Development Corp., 81 F.3d 1576, 38 USPQ2d 1665 (Fed. Cir. 1996), Paragon Podiatry Lab., Inc. v. KLM Lab., Inc., 948 F.2d 1182, 25 USPQ2d 1561, (Fed. Cir. 1993).
Affidavits or declarations are provided as evidence and must set forth facts, not merely conclusions.  In re Pike and Morris, 84 USPQ 235 (CCPA 1949).
The claims remain rejected for the reasons of record.
Instant claims are drawn to methods of generating optogenetically responsive cells for local suppression of immune response, comprising: modifying regulatory T-cells to comprise an optogenetic system, the optogenetic system being configured to express one or more genetic elements in the cell; implanting the modified cells into a patient; and applying light of a certain wavelength to a localized area of the patient to control biological behavior of the cells.
Regarding claims 1, 13, and 17, Bushman (US20170258901A1) teach methods for the repair of peripheral nerve (PN) damage comprising the use of PN allografts and localized immunosuppression of the allografts by localized application of immunosuppressive regulatory T-cells.  The methods of Bushman also contemplate the use of a hydrogel carrier material for local delivery of immunosuppressive agents.
Specifically, Bushman teaches the following:
[0042] Tregs are a sub-population of CD4+ cells and suppress activated effector T-cells through a variety of mechanisms linked to Treg FoxP3 expression. Generally, Tregs function of APCs and effector T-cell populations and proliferate in response to IL-2 and down-regulate the adaptive immune response of effector T-cells. Tregs also attenuate graft versus host disease and a number of other autoimmune disorders. Accordingly, embodiments described herein contemplate local application of Tregs for suppression of an acquired immune response to PN allografted tissue.”
However, Bushman does not teach the genetic modification of T-regs or the use of optogenetics to control the activity of T-reg cells in an effort to generate localized immunosuppression.
Hombach et al. (Gene Therapy (2009) 16, 1088–1096) teach immunosuppression via the antigen triggered action of T-reg cells.  Hombach et al. teach that “[a]fter genetic manipulation, Treg cells execute their effector functions in an antigen-specific manner and preserve their repressive capacities in vivo. The procedure described here allows to generate ‘designer Treg cells’ by genetic modification, which are specifically activated and capable to repress an ongoing immune response, leading to efficient immune repression in vivo.” (Page 1088, 2nd col. 1st paragraph).
Hombach et al. teach the genetic modification of Treg cells, see (page 1089, 2nd col. 1st full ¶) the following:
“[U]sing these stimulatory conditions we explored whether activated human Treg cells can be genetically manipulated by retroviral gene transfer. To exemplarily demonstrate the power of engineered Treg cells, we engrafted human Treg cells from the peripheral blood with pre-defined antigen specificity by expression of a recombinant, antigen-specific immunoreceptor to trigger Treg cell effector functions specifically upon antigen engagement. Treg cells were stimulated by incubation on anti-CD3 and anti-CD28 mAb-coated plates and subsequently transduced with retroviruses encoding the carcinoembryonic antigen (CEA)-specific immunoreceptor BW431/26scFv-Fc-CD28-CD3z.”

Page 1091, col. 2, paragraph 2, describes the following:
“[U]pon immunoreceptor triggering, Treg cells efficiently prevent an antigen-specific, CTL response in vivo (Figure 6) as demonstrated in a thoroughly controlled mouse model. The model is based on transplanted CEA+ tumor cells that are efficiently eliminated by CEA specific, CD3+ effector T cells in the absence of Treg cells. In the presence of Treg cells, which are specifically triggered by a chimeric anti-CEA-CD28-CD3z immunoreceptor for dual signaling, however, the cytolytic immune response of CEA-specific CD3+ T cells is dramatically repressed resulting in rapid tumor outgrowth. Notably, Treg cells without antigen-triggered activation are far less effective in repressing the specific T-cell antitumor response. The repressive effect is due to Treg cells as co-administered CEA-specific CD4+ CD25T cells do not repress but rather improve the effector T-cell antitumor response. Although an artificial model, data clearly demonstrate the 

One of ordinary skill in the art would have been motivated to utilize a means to provide localized immunosuppression in the site of an allograft of cells or tissues by means of providing Tregs at the site of the allograft in an effort to generate localized immunosuppression and so prevent allograft rejection, since this method is clearly taught by Bushman and Hombach et al.  However, neither Bushman nor Hombach et al. teach the control of Treg activity via optogenetic control. 
Gomelsky et al. discloses methods and constructs for optogenetic control of gene expression in live animals, plants or microbes using genetically engineered near-infrared light activated or light-inactivated proteins using chimeras including photosensory modulated chromophores (Claim 2 is addressed).  The following represent embodiments of Gomelsky et al., see below:
[0008] “[P]rovided herein are methods of controlling processes in live animal, plant or microbial organisms via genetically engineered far-red/NIR-light activated homodimeric proteins, NIRLAHPs. 

These proteins are chimeras comprised of photosensory modules of bacteriophytochromes that are activated (or inactivated) by far-red/NIR light and output modules that possess enzymatic activity and/or ability to bind to DNA, RNA, protein, or small molecules. 


[0009] In this application, the term "NIR light" is used to describe light of 700-3000 nm wavelengths, commonly defined as NIR or infra-red A (IR-A), as well as an adjacent region of far-red light of 650-700 nm wavelengths.  (Claim 5 is addressed)

[0010] Genes encoding NIRLAHPs can be introduced into live animals, plants or microbes, where their activities can be turned on by NIR light, controlled by the duration and/or intensity of light, and turned off by light of a different wavelength than the activating light. 

By using NIRLAHPs one can regulate diverse cellular processes with high spatial and temporal precision in a nontoxic manner, often using external light sources. For example, NIRLAHPs possessing nucleotidyl cyclase, protein kinase, protease, DNA-binding and RNA-binding activities can be used to control metabolic enzymes, signal transduction, cell apoptosis, proliferation, adhesion, differentiation and other processes.  (Claims 3-4 are addressed)


These features of NIRLAHPs can be used in various medical applications. For example, a NIR light-activated executor (effector) caspase can be introduced into tumors (or other kinds of disease-causing cells, e.g., cells carrying viruses) to induce an apoptotic cell death pathway, thus providing a noninvasive gene therapy of cancer (or viral diseases). (This reads on claim 7, wherein there is a photosensory domain, i.e. a light-activated executor.., and an enzymatic domain.”

Human cells expressing hormones (e.g., insulin) can be regulated by NIRLAHPs (e.g., due to the light-regulated gene expression or hormone-synthesizing activity) and can be used to treat hormone deficiencies (e.g., diabetes). 

NIRLAHPs can be used to photoactivate immune cells at desired locations (e.g., tumor or infection sites). 

NIRLAHPs can also be used to convert prodrugs into active drugs in irradiated tissues and/or organs. NIRLAHPs expressed in bacteria (e.g., E. coli or Lactobacillus) that belong to normal human or animal microflora can be used to photoactivate organ-localized (e.g., colon, vagina) synthesis of bacteriophages, antibiotics, and other drugs to target pathogenic microorganisms, polyps and tumors or to produce probiotics. Some NIRLAHPs can be used as protein-based drugs directly (e.g., by light-activated binding and control of cellular receptors). NIRLAHPs can also be used in cell-based nanomanufacturing (by virtue of light-dependent cell growth or light-dependent production of a desired product), and in industrial applications (e.g., light-induced dissolution of bacterial biofilms formed in the presence of engineered near-infrared light-sensitive cells that secrete biofilm-dispersion agents).”

In other embodiments, Gomelsky et al. teach in vivo methods using optogenetics (claims 1-6), see the following:
[0005] “…[W]e have elucidated principles of engineering far-red/NIR light-activated proteins using photosensory modules of bacteriophytochromes, a subclass of phytochromes containing the biliverdin IX chromophore...Far-red/NIR light penetrates animal tissues much deeper (centimeter scale) than visible light (millimeter scale) absorbed by currently used photoreceptors; therefore bacteriophytochromes are particularly attractive and potentially transformative for optogenetic applications in mammalian models of development and disease as well as for disease treatment. (claim 6)

[0019] In addition, methods are provided herein for controlling an in vivo process in a host, which is a living cell or organism using the fusion proteins hereof. 

The method comprises: a. introducing into the cell or organism a DNA sequence encoding a homodimeric fusion protein comprising a photoreceptor module comprising a bacteriophytochrome and a heterologous output module capable of modulating said process; b. 

Such processes can be selected from the group consisting of metabolic processes, signal transduction, cell apoptosis, cell proliferation (claim 3), cell adhesion, and cell differentiation. 

Additionally, Gomelsky et al. teaches the design of constructs to engineer bacteriophyochromes with desired output activities, including the constructs for the production of photo-activated adenylyl cyclase or photo-activated diguanylyl cyclase (Reading on instant claims 8-10, 16-20).
Tan et al. (Trends in Biotechnology, March 2017, Vol. 35, No. 3 pp. 215-226) teach the use of “optoimmunoengineering” to control the selective activation of immunomodulating compounds, including CAR constructs in T-cells, see the following:
“[C]ompared with small molecule-gated CAR-T, which lacks tight spatial control…, the design of photoactivatable CAR-T cells (Figure 1D) may allow selective activation of ‘living therapeutics’ at desired tumor sites to minimize off-tumor cytotoxicities....Here, we highlight several exciting examples of optoimmunoengineering that target signaling events required for T cell activation, tolerance, and migration, as well as transcriptional regulation of immunomodulatory gene expression. We hope that this review will stimulate further thoughts and future efforts on harnessing the power of light to control the immune system for both research and therapeutic purposes…” (Page 3)
Tan et al. also clearly teaches the following (Page 10):
“[O]ptoimmunoengineering also called optogenetic immunomodulation, combines the use of optical and genetic approaches to remotely control the activities of ion channels and/or signaling components in cells of the immune system, thereby enabling photo-tunable modulation of innate and/or adaptive immunity at high spatiotemporal resolution.” 
One of ordinary skill in the art would have been motivated to utilize a means to provide localized immunosuppression in the site of an allograft of cells or tissues by means of providing Tregs at the site of the allograft in an effort to generate localized immunosuppression and so prevent allograft rejection, since this method is clearly taught by Bushman and Hombach et al.    However, neither Bushman nor Hombach et al. teach the control of Treg activity via optogenetic control.  It would have been obvious to one having ordinary skill in the art at the effective filing date to modify the teachings of Bushman or Hombach et al. to comprise temporal and spatial control of immunosuppression comprising the use of optogenetics.  One of ordinary skill in the art would have been motivated to modify the teachings of Bushman and Hombach et al. with the teachings of Tan et al. and Gomelsky et al. because (1)  Hombach et al. teach the possibility of genetically modifying Treg cells to locally control immunosuppression by these cells.  (2) Tan et al. teach the possibility of optogenetically modifying immune cells, and Gomelsky et al. provides the specific genetic elements for the use of optogenetics to control the expression of therapeutics in immunosuppressive cells, such as T-cells.  (3) Combining optogenetic control of Tregs for immunosuppression with the teachings of Bushman and Hombach et al. would increase the effectiveness of immunotherapies, and would allow selective activation and deactivation of these therapies at a specific time and location within an organism. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633